PER CURIAM.
The plaintiff appeals a final judgment dismissing her complaint. The accident occurred when the plaintiff, a guest of a tenant of the defendant-landlord, left an apartment by an unlighted back staircase in gathering darkness, after entering the apartment from the front entrance, and fell in a stair well between the stair landing and a gate at the end of a walkway. The accident occurred in the State of Indiana and therefore in determining whether the complaint stated a cause of action, we are called upon to apply the law of the State of Indiana. Astor Electric Service v. Cabrera, Fla. 1952, 62 So.2d 759; Myrick v. Griffin, 146 Fla. 148, 200 So. 383.
We have examined the Indiana cases cited us by appellant and appellee. In addition, we have examined cases cited in the legal encyclopedias and digests and have found no case which would authorize a reversal of the trial judge’s determination. Therefore the appellant having failed to demonstrate error, the judgment is affirmed.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.